Action by Levi Metz against B. L. Abney, Jno. P. Thomas, Jr., and J. S. Verner. This is the same case reported in 64 S. C., 254, wherein a new trial was ordered. The case thereupon came up on its merits and the jury rendered a verdict for the ‘defendants. The plaintiff served notice of appeal, but failed to prosecute the same, and on motion of R. W. Shand, for defendants, and W. H. Lyles, for plaintiff, consenting, the appeal was dismissed by the clerk of this Court by order dated April 11,1903.